Citation Nr: 0903273	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-24 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether VA Form 9, Appeal to the Board, received on 
November 22, 2005, was timely filed.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that VA Form 9 
received on November 22, 2005, was not timely to perfect an 
appeal of the July 2004 rating decision, which denied 
entitlement to service connection for PTSD.     

This matter also comes on appeal from a May 2007 rating 
decision, which awarded service connection for PTSD with an 
initial 50 percent rating effective January 2006 and an 
October 2007 rating decision, which denied entitlement to 
TDIU.

The Board notes that the veteran had requested that he be 
afforded a local hearing before a Decision Review Officer; 
however, he subsequently withdrew his request in July 2008.  
The veteran presented testimony before the Board in October 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  On July 27, 2004, the veteran was notified that his claim 
of entitlement to service connection for PTSD was denied.  
The veteran appealed the denial and a statement of the case 
(SOC) was issued on September 14, 2004.

3.  VA Form 9 was received on November 22, 2005, outside the 
60-day period from receipt of the September 2004 SOC and more 
than one year from the date of mailing of the July 2004 
rating decision.  There were no other communications of 
record from the veteran, which could have been construed as a 
timely VA Form 9.

4.  From the initial award of service connection, while there 
is evidence that PTSD has had a mild to moderate impact on 
occupational and social functioning, the evidence does not 
show PTSD symptomatology consistent with: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  

5. Service connection is currently in effect for PTSD rated 
as 50 percent disabling and residuals of a wound to the third 
finger of the right hand rated as noncompensable.  A combined 
50 percent rating has been in effect since January 2006.

6.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's November 22, 2005, VA Form 9 was not timely 
in order to perfect an appeal of the July 2004 rating 
decision, which denied entitlement to service connection for 
PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.102, 
19.33, 19.34, 20.202, 20.302 (2008). 

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (2008).

3.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent the veteran in February 2007, 
VA complied with notification responsibilities pertaining to 
the veteran's original claim for service connection for 
PTSD.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his service connection claim, and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  

Service connection for PTSD was awarded in a May 2007 rating 
decision.  The claim on appeal arises from the veteran's 
disagreement with the initial disability evaluation assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Regardless, an 
additional VCAA letter was issued to the veteran in June 
2007, which notified him that he should submit evidence 
showing that his service connected PTSD had increased in 
severity, as well as the evidence necessary to satisfy his 
claim for TDIU.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In May 2008, the RO sent the 
veteran a final VCAA letter, which set forth the evidence 
necessary to satisfy the claim for a higher initial rating 
for PTSD, i.e. the RO set forth the specific rating criteria 
from 10 percent to 100 percent for evaluating psychiatric 
disabilities.  The veteran also indicated in May 2008 that he 
had no additional evidence to submit in support of his 
claims.  The veteran's lay assertions of effects of the 
service-connected disability on employment and his daily 
life, indicate an awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary.  

With regard to whether VA Form 9 received on November 22, 
2005, was timely filed with respect to the July 2004 rating 
decision, which denied entitlement to service connection for 
PTSD, as the claim is being denied as a matter of law, 
applicability of the VCAA is rendered moot. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical records, post service VA treatment 
records, reports of VA examination, and the transcript from 
the October 2008 Board hearing.  The veteran has not 
identified any other pertinent evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Timeliness of VA Form 9

The veteran contends that s VA Form 9 received by VA on 
November 22, 2005, was timely filed with respect to the July 
2004 rating decision, which denied entitlement to service 
connection for PTSD, and thus, perfected his appeal to the 
Board.
 
Having carefully, considered the veteran's claim in light of 
the evidence of record and the applicable laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the claim and that the appeal is 
therefore denied. 

On July 27, 2004, the veteran was notified that his claim of 
entitlement to service connection for PTSD was denied.  A 
copy of the rating decision and notice of his appellate 
rights was attached.  The veteran filed a timely notice of 
disagreement (NOD) in August 2004.

An SOC was issued on September 14, 2004.  The veteran was 
notified that in order to perfect his appeal to the Board, he 
must file the enclosed VA Form 9 within 60 days from the date 
of the SOC or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  

The RO received the veteran's VA Form 9 on November 22, 2005, 
outside the applicable time periods described above.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The November 2005 VA 
Form 9 was not timely, and the veteran did not perfect his 
appeal in a timely fashion with any other document.  The July 
2004 rating decision became final.  The Board would note that 
there was no communication from the veteran between September 
2004 and July 2005, which could have reasonably been 
construed as a valid substantive appeal.  38 C.F.R. § 20.202.  

Based on the evidence of record, the Board finds no legal 
basis to recognize the VA Form 9 submitted in November 2005 
as a timely filed substantive appeal, and thus, the Board has 
determined the matter of the appeal of the 2004 RO opinion 
denying service connection for PTSD was not perfected to the 
Board.  Therefore, the Board does not have jurisdiction over 
the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).

In short, the veteran's VA Form 9 received on November 22, 
2005, was not timely filed.  In reaching the foregoing 
decision, the Board has been cognizant of the "benefit of 
the doubt rule."  However, as the evidence is not in 
relative equipoise, the rule is inapplicable in this case.  
See 38 C.F.R. § 3.102. 

II.  Increased Rating Claim

Historically, in initiating the instant appeal, the veteran 
disagreed with the original assignment of the evaluation 
following the award of service connection for PTSD.   As 
such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran maintains that a higher initial rating is 
warranted for his PTSD because it produces occupational 
impairment.  He also has indicated that it causes 
sleeplessness, nightmares, flashbacks, and emotional 
difficulties in dealing with his ex-wife and peers. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's PTSD disability has been assigned a 50 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code section, a 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's PTSD most closely approximates the 
criteria for the current 50 percent rating assigned.  
38 C.F.R. § 4.7.

In this regard, VA outpatient treatment records dated in 2004 
and 2005 show the veteran repeatedly denied delusions and 
hallucinations, as well as suicidal and homicidal ideation.   
He was oriented in all spheres, his speech was normal.  While 
he endorsed some flashbacks, nightmares, and sleeplessness, 
his thought process was goal directed and linear. 

There was no evidence of a thought disorder or any psychotic 
symptoms.  His judgment and insight remained good.  His 
affect was full and only mildly constricted in January 2005.  
His Global Assessment of Functioning Scale Score (GAF) ranged 
from 60 in February 2007 to 70 in January 2005, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), is indicative of moderate to mild 
symptoms. 

Upon VA examination in April 2007, the veteran complained of 
sleeplessness, occasional nightmares, intrusive thoughts, and 
memory problems.  The veteran also indicated that he had a 
short temper, which kept him isolated from others.  The 
veteran informed the examiner that he was asked to retire 
from his job as an electrician because he was slow and not 
working as well as they needed him to.  The veteran denied 
any psychiatric hospitalizations.  

Mental status examination revealed the veteran was 
appropriately dressed and groomed for the evaluation.  His 
speech was clear, coherent, and goal directed.  The veteran 
was alert and oriented to time, place, and person.  Short-
term memory and concentration were somewhat impaired.  Long 
term memory was within normal limits.  The veteran's thought 
process was linear and devoid of delusional content. 

There were no perceptual or thought disorders noted.  Insight 
and judgment were appropriately developed.  His affect was 
blunted and his mood was dysphoric.  The veteran was assigned 
a GAF of 55 indicative of moderate symptoms.  The examiner 
concluded that the veteran was currently experiencing only 
mild to at times moderate level of impairment social and 
occupational functioning. 

VA outpatient treatment records dated in March 2007 show the 
veteran was assigned a GAF of 45, indicative of serious 
symptoms; however, this was not consistent with the objective 
findings.  The veteran's speech was normal.  While sleep was 
poor, appetite was good.  The veteran's affect was only 
mildly constricted.  Thoughts were goal directed and 
coherent.  There was no psychotic thoughts or delusions 
present.  The veteran had no suicidal or homicidal ideation.  

In July 2007, the veteran's mental status examination showed 
him to be well groomed.  Speech was somewhat pressured and 
loud, though the examiner noted the veteran was a fast 
talker.  His mood was euthymic.  Affect was congruent to 
content.  There were no hallucinations and thought process 
was linear and goal-directed.  Suicidal and homicidal 
ideations were absent.  The veteran was oriented in all 
spheres.  Memory, concentration, impulse control, insight, 
and judgment were all found to be good.  Nightmares and 
flashbacks were also found to be absent.  VA outpatient 
treatment records dated in October 2007 contained similar 
findings, thought there were some flashbacks reported.  

The veteran was afforded a final VA examination in July 2008.  
While the veteran testified that the examination lasted only 
10 minutes and was not thorough or accurate, this is not 
supported by the record.  The examiner took a complete 
medical, psychiatric, social, and occupational history from 
the veteran.  He also recorded the current complaints of the 
veteran, as well as afforded him a mental status examination.  
Though the claims folder was not present, the veteran's 
current presentation was clearly outlined.  All the VA 
outpatient treatment records are of record, so the veteran's 
history is clearly evident to the Board and available for 
review in context of his claim.  

During the July 2008 VA examination, the veteran reported 
emotional difficulties dealing with his ex-wife, 
sleeplessness, and nightmares.  He denied frank flashback 
symptoms.  He did have some intrusive thoughts.  The veteran 
denied any inpatient treatment.

Mental status examination revealed the veteran to be alert 
and orient to personal information and place.  Temporal 
orientation was normal.  Insight was adequate.  Affect was 
blunted.  The veteran's speech was fluent.  Recent and remote 
memory were within normal limits.  The veteran's thought 
process was logical and goal-directed.  The veteran denied 
suicidal or homicidal ideation.  There was no thought 
disorder present.  There was no pressured speech, 
grandiosity, restlessness or irritability noted.  The veteran 
was assigned a GAF of 50 indicative of serious symptoms.  The 
examiner found a moderate degree of impairment in 
occupational and social functioning. 

In sum, based on the evidence delineated above, an initial 
evaluation in excess of 50 percent, to include "staged" 
ratings, is not warranted.  While there is evidence that PTSD 
has had a moderate impact on occupational and social 
functioning, the evidence does not show PTSD symptomatology 
consistent with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130; see 
Fenderson, 12 Vet. App. at 126.  

The veteran's sleep impairment, occasional nightmares, 
flashbacks, and intrusive thoughts, and difficulty 
establishing and maintaining effective work and social 
relationships have been provided for in the current 50 
percent rating.  Should the veteran's disability change in 
the future, a higher evaluation may be assigned.

In the present case, the evidence does not reflect that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

III. TDIU

The veteran filed an application for TDIU in June 2007.  He 
indicated his service-connected PTSD prevented him from 
securing or following any substantially gainful occupation.  
His application revealed that he last worked as an 
electrician in 2005.  The veteran stated that he completed 
two years of college.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for PTSD rated as 50 percent disabling and residuals of a 
wound to the third finger of the right hand rated as 
noncompensable.  A combined 50 percent rating has been in 
effect since January 2006.  The Board found in the instant 
decision that a higher initial rating for PTSD was not 
warranted.  The veteran did not appeal the initial 
noncompensable rating assigned for the residual wound (scar) 
of the third finger of the right hand nor has he maintained 
that it has interfered with employability.  Therefore, he 
does not meet the specific percentage requirements of 
38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include VA outpatient treatment records, reports of 
VA examination, and records from the veteran's previous 
employers were reviewed in support of the veteran's claim. 

A May 2003 general medical VA examination shows the veteran 
reported quitting his job in 2001.  VA outpatient treatment 
notes dated in February 2004 indicate the veteran was fired 
from work because he was not getting along with his peers.  
VA outpatient treatment records dated between 2001 and 2007 
show the veteran was also treated for hypertension, 
degenerative joint disease of the lumbar spine, a cyst on the 
kidneys, and shoulder pain.

The April 2007 report of VA examination revealed the veteran 
informed the examiner that he was asked to retire from his 
job as an electrician because he was slow and not working as 
well as they needed him to.  After mental status examination, 
the examiner concluded that the veteran was currently 
experiencing only mild to at times moderate level of 
impairment in occupational functioning as a result of the 
PTSD.   The July 2008 VA examiner did find a moderate degree 
of impairment on employment due to the service connected 
PTSD.  

An August 2007 letter from the Human Resources Manager at 
Lowe's shows the veteran was terminated in February 2003.  
She no longer had access to the veteran's records and thus, 
was unable to provide a reason for termination.  Records from 
Palmetto Electric simply indicated the veteran last worked in 
March 2005 because he was not able to physically or mentally 
do the work required.  

Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected disabilities.  There is no 
indication the veteran was hospitalized for any of the 
service connected disorders.  Finally, the Board notes that 
the veteran has been variously unemployed between 2001 and 
2005, prior to the effective date for the award of the 
service connected disabilities.   His unemployability from 
his last employer was attributed to both a mental and 
physical inability to perform the duties required.  There was 
no indication that PTSD by itself interfered with the 
veteran's employment.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the veteran's service-
connected disabilities, when standing alone, have not been 
shown to render him unable to follow a substantially gainful 
occupation, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is not 
necessary pursuant to 38 C.F.R. § 3.321(b)(1); Floyd, supra; 
Bagwell, supra.  Accordingly, the veteran's claim for 
entitlement to TDIU is denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  Gilbert, 1 Vet. App at 54.

	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's November 22, 2005, VA Form 9 was not timely 
filed and the appeal is therefore denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to TDIU is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


